Case 8:19-cv-00625-TDC Document 1 Filed 02/27/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND, TRUSTEES OF THE INTERNAT!ONAL
TRAINING FUND, ROAD SPRINKLER FITTERS LOCAL
UNION 669 WORK ASSESSMENTS AND EXTENDED
BENEFIT FUND

8000 Corporate Drive

Landover, MD 20785,

Plaintiffs,

vs. Civil Action No.:
ANIIGO FIRE PROTECTI()N, LLC
1111 W. Mockingbird Lane, Suite 560
Dallas, TX 75247

Serve: Sylvia Ann Villanueva, Registered Agent
5916 Wisdom Creek Drive
Dallas, TX 75249

`_/\_/\_/\,/V\JW\-/\d\¢/\_¢"_’\_/‘d/\_V\_/\_¢'WVW\./\_/\_F\-/\_/W\_/

Defendant.
COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAIN'I`IFF FUNDS)

Jurisdiction
1. This Court has jurisdiction of this action under Sections 502 and 515 of the
Ernployee Retirement lncome Seourity Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Managernent Relations Act, 29 U.S.C. § 185(21). This is an action

for breach of a Collective Bargaining Agreement between an employer and a labor organization

Case 8:19-cv-00625-TDC Document 1 Filed 02/27/19 Page 2 of 6

representing employees in an industry affecting commerce and an action to collect contributions
due to employee benefit plans under the terms of the Collective Bargaining Agreement.

2. Plaintiffs National Automatic Sprinlcler industry Welfare Fund, National
Automatic Sprinkler Local 669 UA Education Fund, National Automatic Sprinkler Industry
Pension Fund, Sprinkler Industry Supplernental Pension Fund and the lnternational Training
Fund, Road Sprinkler Fitters Local Union 669 Work Assessments and Extended Benefit Fund
(hereinafter "NASI Funds") are multiemployer employee benefit plans as that term is defined in
Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are established and
maintained according to the provisions of the Restated Agreements and Declarations of Trust
establishing the NASI Funds (hereinafter “Trust Agreements”) and the Collective Bargaining
Agreements between Road Sprinkler Fitters and Apprentices Local Union No. 669 (hereinafter
referred to as “the union”) and the Defendant. The NASI Funds are administered at 8000 Corporate
Drive, Landover, Maryland 20785.

3. Defendant Amigo Fire Protection, LLC is a corporation existing under the laws of
the State of 'l`exas With offices located in Texas. Defendant transacts business in the State of Texas
as a contractor or subcontractor in the sprinkler industry and all times herein Was an "employer in
an industry affecting commerce“ as defined in Sections 501(1), (3), 2(2) of the Labor-Management
Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12), (14) of
ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-Employer

Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

Case 8:19-cv-00625-TDC Document 1 Filed 02/27/19 Page 3 of 6

COUNT I

4. Defendant entered into a Collective Bargaining Agreement with the union
establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters
employed by the Defendant.

5 . Pursuant to the Collective Bargaining Agreernent, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargaining Agreement.

6. Defendant employed certain employees covered by the Collective Bargaim'ng
Agreement during the months of May 2018 through August 2018.

7. Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”).

8. Defendant has failed to make contributions due to Plaintiff Funds for the months of
May 2018 through August 2018. Pursuant to remittance reports prepared by the Defendant, the
Plaintiff Funds have calculated that contributions in the amount of $39,088.60 are owed for those
months. Pursuant to the terms of the Collective Bargaining Agreement, Defendant is obligated to
submit report forms and pay contributions owed to Plaintiff Funds.

9. Defendant's contributions owed on behalf of its sprinkler fitter employees for the
months of May 2018 through August 2018 are late.

10. The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

(1) lf payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed

Case 8:19-cv-OO625-TDC Document 1 Filed 02/27/19 Page 4 of 6

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.

(3) An additional 5% is added if payment is not received by the
15th of the month following the month in which payment was
due.

11. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $7,175.36 in liquidated damages assessed on the late contributions for the months of May 2018
through August 2018, plus interest at the rate provided in 29 U.S.C. Section 1132(g) from the date
of delinquency to the date of payment

WHEREFORE, in Count I, Plaintiff Funds pray judgment as follows:

A. In the amount of $39,088.60 for contributions due for work performed in l\/[ay 2018
through August 2018, plus costs, interest, and reasonable attorneys' fees, pursuant to 29 U.S.C.
§ 1132(g).

B. In the amount of $7, 175.36 for liquidated damages assessed on the late contributions
for the months of l\/[ay 2018 through August 2018, plus costs, interest, and reasonable attomeys'
fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys‘ fees,

pursuant 10 29 U.s.c. § iiaz(g).

Case 8:19-cv-OO625-TDC Document 1 Filed 02/27/19 Page 5 of 6

D. For such further relief as the Court may deem appropriate
Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 - telephone

(202) 362-2640 _ facsimile
ggilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attomeys for Plaintiffs

322011_1

Case 8:19-cv-OO625-TDC Document 1 Filed 02/27/19 Page 6 of 6

CERTIFICATE ()F SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement lncome Security Act of 1974, 29 U.S.C. §
1132(h) this 27th day of February, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 43 00

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

322071_1

